                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA

 Difankh Asar,                          ) Civil Action No.: 6:20-394-BHH
                                        )
                            Petitioner, )
                                        )
                  v.                    )         OPINION AND ORDER
                                        )
 Warden Travis,                         )
                                        )
                          Respondent. )
  __________________________________ )

       Petitioner Difankh Asar (“Petitioner”), a federal inmate proceeding pro se, filed this

habeas relief action pursuant to 28 U.S.C. § 2241. (ECF No. 1.) Pursuant to 28 U.S.C. §

636(b) (1)(B) and Local Civil Rule 73.02(B)(2)(c) (D.S.C.), the case was assigned to

Magistrate Judge Kevin F. McDonald. On February 10, 2020, the Magistrate Judge issued

a Report and Recommendation (“Report”) recommending that the § 2241 petition be

dismissed without requiring Respondent to file a return, and without prejudice. (ECF No.

9.) Petitioner has filed no objections and the time for doing so expired on February 27,

2020. For the reasons set forth below, the Court agrees with the Report and dismisses the

petition without prejudice.

       The Magistrate Judge makes only a recommendation to the district court. The

recommendation has no presumptive weight.            The responsibility to make a final

determination remains with the district court. Mathews v. Weber, 423 U.S. 261, 270–71

(1976). The Court is charged with making a de novo determination of those portions of the

Report to which specific objection is made, and the Court may accept, reject, or modify, in

whole or in part, the recommendation of the Magistrate Judge, or recommit the matter with

instructions. 28 U.S.C. § 636(b)(1).
       The court is obligated to conduct a de novo review of every portion of the Report to

which specific objections have been filed. Id. However, the Court need not conduct a de

novo review when a party makes only “general and conclusory objections that do not direct

the court to a specific error in the magistrate’s proposed findings and recommendations.”

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982) (“[D]e novo review [is] unnecessary

in . . . situations when a party makes general and conclusory objections that do not direct

the court to a specific error in the magistrate’s proposed findings and recommendation.”).

Furthermore, in the absence of a timely filed, specific objection, the Magistrate Judge’s

conclusions are reviewed only for clear error. See Diamond v. Colonial Life & Accident Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005).

       After a careful review of the record, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error. Accordingly, the Court adopts and

incorporates the Report and Recommendation (ECF No. 9) by reference into this order.

It is therefore ORDERED that this action is DISMISSED without prejudice and without

requiring Respondent to file a return.

       IT IS SO ORDERED.

                                          /s/ Bruce Howe Hendricks
                                          United States District Judge

March 6, 2020
Greenville, South Carolina


                                           *****

                             NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified that any right to appeal this Order is governed by
Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                            -2-
